Citation Nr: 0506653	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-10 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension, including as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to an increased evaluation for lumbar spine 
spur deformity, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for left foot 
hallux valgus bunion deformity with hammertoe and arthritic 
changes, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for right lower 
extremity diabetic peripheral neuropathy.

5.  Entitlement to a compensable evaluation for left lower 
extremity diabetic peripheral neuropathy.

6.  Propriety of the initial noncompensable evaluation for 
renal disease associated with diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1971 to March 
1992.

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In this decision, the RO awarded an 
increased evaluation of 20 percent for a service-connected 
lumbar spine spur deformity and denied entitlement to 
increased ratings for service-connected bilateral lower 
extremity peripheral neuropathy and left foot hallux valgus.  
The RO also reopened a previously denied claim of service 
connection for hypertension, but denied this claim on its 
merits.  Finally, the June 2002 decision granted service 
connection for renal disease and evaluated this disorder as 
noncompensable.  

The issues of service connection for hypertension and the 
evaluations for lumbar spine, peripheral neuropathy of the 
lower extremities, renal disease, and left foot disabilities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of February 1999, the RO denied 
entitlement to service connection for hypertension on a 
direct and secondary basis and properly notified the veteran 
of this determination.  He failed to perfect an appeal.

2.  The additional evidence added to the record since 
February 1999 is new and material to the claim for service 
connection for hypertension and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Subsequent to the final decision of February 1999 that denied 
entitlement to service connection for hypertension on a 
direct and secondary basis, new and material evidence 
sufficient to reopen the claim has been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify and 
assist.  See 38 U.S.C.A. § 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159.  Regardless, based on the completely favorable 
decision discussed below, the Board finds that any failure in 
VA's duty to notify and assist the veteran regarding the 
claim for new and material evidence is moot.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Presumptive provisions at 38 C.F.R. 
§ 3.307(a)(3) and § 3.309(a) allow service connection for 
cardiovascular-renal disease, to include hypertension, if it 
becomes manifest to a degree of 10 percent or more within one 
year of separation from active service.  

A disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); see 66 
Fed.Reg 45620 (2001) (The new regulatory definition of new 
and material evidence became effective on August 29, 2001).  
For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

At the time of the veteran's entrance examination for 
military service in October 1971, he denied any history of 
high blood pressure.  The examination report appears to find 
his cardiovascular system normal and reported a blood 
pressure reading of 130/74.  His weight was 190 pounds.  On 
military examination in June 1973, he again denied any 
history of high blood pressure.  Examination found his 
cardiovascular system to be normal with a blood pressure 
reading of 100/64.  His weight was 194 pounds.  Periodic 
military examinations in June 1978 and March 1986 both found 
the veteran's cardiovascular system normal and blood pressure 
readings (respectively) were 106/60 and 122/84.  The 
veteran's respective weight on examination was 205 and 223 
pounds.

The blood pressure readings in the military outpatient 
records were all reported to be less than 140/90, except for 
the following.  In January 1978, the veteran reported that 
his mother had a history of high blood pressure.  During an 
electrocardiogram (EKG) administered in December 1978, the 
veteran's blood pressure was 126/90.  His blood pressure was 
reported in February 1987 to be 126/92.  

In April 1991, the veteran's blood pressure was 122/82 with a 
weight of 210 pounds.  However, by May 1991 his blood 
pressure reading was 142/90 with a weight of 232 pounds.  In 
October 1991, his blood pressure was 136/84 with a weight of 
210 pounds.  However, the examiner on this examination 
included an assessment of hypertension.  

The veteran was given a military separation examination in 
September 1991.  His heart and vascular system were found to 
be normal.  His blood pressure was 118/74.  His weight was 
225 pounds.  Defects noted on examination included non-
insulin dependent diabetes and that the veteran exceeded the 
maximum allowable weight.  

There is no medical evidence from the first year after the 
veteran's separation from military service that reports blood 
pressure readings of 140/90 or higher or diagnoses for 
hypertension.  The veteran was afforded a VA compensation 
examination in May 1992.  He reported a history of diabetes 
mellitus since 1981.  His weight was not reported, but his 
blood pressure was 140/88.  No diagnosis of hypertension was 
given.

The first post-service report of elevated blood pressure 
appears to be in an outpatient record dated in October 1995.  
His blood pressure was 155/103 with a weight of 207 pounds.  
A VA compensation examination of August 1996 noted blood 
pressure of 180/110 with a weight of 203 pounds.  The 
diagnoses included moderate hypertension.  However, a VA 
outpatient record of August 1997 noted a weight of 193 pounds 
with a blood pressure reading of 115/76.

On VA compensation examinations in October 1998, the veteran 
reported that he had developed arterial hypertension in 1986 
that was controlled by medication.  On examination, his blood 
pressure readings were 130/78, 130/80, and 132/80.  The 
impression was arterial hypertension that was not complicated 
by stroke or kidney disease.  

In a rating decision of February 1999, the RO determined that 
the evidence did not show that the veteran's hypertension had 
been incurred during his military service or was associated 
with his service-connected diabetes mellitus.  He was 
notified of this decision and his appellate rights by letter 
issued to his last reported address in March 1999.  The 
veteran did not submit a timely notice of disagreement with 
the RO's determination of February 1999.  On the basis of 
these facts, the Board finds that the RO's determination of 
February 1999 is final.  Once a denial of a claim of service 
connection has become final, it cannot subsequently be 
reopened unless new and material evidence has been presented.  
38 U.S.C.A. § 5108.  In September 2001, the veteran requested 
that VA reopen this claim.

The evidence obtained since the February 1999 decision 
included a VA compensation examination in June 2000.  The 
veteran reported a history of hypertension, but denied taking 
any medication to control this disorder.  On examination, his 
weight was 200 pounds with a blood pressure reading of 
158/98.  The diagnoses included hypertension that was not 
controlled by diet and exercise.  

VA compensation examination in March 2002 noted the veteran's 
weight was 187 pounds with a blood pressure of 180/90.  The 
examiner noted that he had reviewed the claims file and the 
veteran's computerized VA treatment records.  The impressions 
included hypertension.  The examiner commented:

At this point, it is not certain whether 
he has a significant nephropathy, but if 
he does, it is possible that 
hypertension, diagnosed only two years 
ago officially apparently, may be 
secondary to the diabetes.

Further testing was ordered.  An addendum to this examination 
was prepared in April 2002.  The examiner reported that 
testing had confirmed the existence of renal disease.  
However, it was felt unlikely that the veteran's hypertension 
was the result of diabetes with renal disease.  

A VA outpatient record of May 2002 noted a blood pressure 
reading of 142/79 with a weight of 191 pounds.  The 
assessment included diabetes mellitus with nephropathy and 
neuropathy, and hypertension "probably adjunct to diabetic 
nephropathy."  This examiner noted that he had reviewed the 
veteran's current laboratory testing.

The evidence received since February 1999 includes objective 
medical evidence establishing a link between the veteran's 
service-connected diabetes mellitus/renal disease and his 
current hypertension.  These opinions are new as they were 
not before the VA adjudicator in February 1999 and are 
material as they indicate a link may exist between the 
veteran's hypertension and his service-connected 
disabilities.  These opinions are neither cumulative nor 
redundant of any medical evidence obtained prior to February 
1999.  Finally, these medical opinions raise a reasonable 
possibility of substantiating the claim for entitlement to 
secondary service connection for hypertension.  Therefore, 
the Board finds that this issue must be reopened and 
adjudicated on its merits.




ORDER

As new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for hypertension 
has been received, the claim is reopened.


REMAND

As noted above, the Board has reopened the claim of service 
connection for hypertension.  The RO in its decisions noted 
that there was no evidence of hypertension during active 
military service, specifically citing the separation 
examination of September 1991 that noted a normal 
cardiovascular system with a blood pressure reading below 
140/90.  However, contemporaneous military outpatient records 
showed elevated blood pressure readings in May 1991 and an 
assessment of hypertension in October 1991.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (VA adjudicators 
cannot base their decisions on their own unsubstantiated 
medical opinions).  

In addition, the medical opinions of March/April 2002 failed 
to address the in-service elevated blood pressure readings 
and the veteran's current hypertension; even though the 
examiner apparently had the claims file for review.  The 
examiner also appears to report that hypertension was 
diagnosed just two years prior to the VA examination, when in 
fact it appears that the veteran's elevated blood pressure 
existed at least since 1995, if not since military service.  
See Myers v. Brown, 5 Vet. App. 3, 4-5 (1993) (VA's duty to 
assist requires that a medical examination and opinion be 
obtained that discusses the relationship between the 
veteran's in-service and current conditions).  This examiner 
has opined that there is no relationship between the 
veteran's current hypertension and his diabetes 
mellitus/nephropathy based on laboratory work done at the 
time of examination.  However, the May 2002 VA examiner did 
find such a relationship, apparently based on more recent 
examination and laboratory testing.  Based on this evidence, 
the Board finds that additional medical examination is needed 
to reconcile the conflicting evidence and medical opinions.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 

In an outpatient record of May 2002 and in recent lay 
statements to include his substantive appeal of April 2003, 
the veteran has claimed that his service-connected 
disabilities have gotten worse since his last VA compensation 
examination conducted in March 2002.  The veteran's 
representative contended in its brief to the Board submitted 
in December 2004 that the findings on the March 2002 
examination were no longer contemporaneous enough to 
adequately evaluate the disabilities.  According to the U. S. 
Court of Appeals for Veterans Claims (Court) decision in 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), when a 
veteran claims that his or her condition is worse than when 
last rated, and available evidence is too old for adequate 
evaluation of the current condition, the duty to assist 
requires obtaining a more contemporaneous examination.  Under 
the circumstances, the issues of increased evaluations must 
be remanded in order to acquire more contemporaneous medical 
examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

During the pendency of this appeal, VA issued new regulations 
at 38 C.F.R. § 4.71a evaluating intervertebral disc syndrome, 
effective September 23, 2002.  67 Fed.Reg. 54345-49 (August 
22, 2002), 69 Fed. Reg. 32,449, 32,450 (June 10, 2004).  
Also, VA issued new regulations evaluating lumbosacral 
strain, intervertebral disc syndrome, and other spinal 
disabilities, effective September 26, 2003.  68 Fed.Reg. 
51454-58 (August 27, 2003); see also 69 Fed. Reg. 32,449-50 
(June 10, 2004) (to be codified at 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, 
Diagnostic Codes 5235-5243).

The veteran was not notified of these changes nor where these 
diagnostic criteria considered by an Agency of Original 
Jurisdiction (AOJ) in evaluating the veteran's lumbar spine 
disability.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGPREC 7-2003 (Nov. 19, 2003).  Therefore, on 
remand, the AOJ must provide such notification to the veteran 
and determine the applicability of the new diagnostic 
criteria.

The veteran reported in his substantive appeal of April 2003 
that his low back experienced severe muscle spasm at least 
twice every three months.  A review of the VA compensation 
examination of March/April 2002 indicates that the examiner 
failed to discuss the degree of low back symptomatology 
associated with the veteran's periodic flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202, 2005-7 (1995).  In addition, the 
EMG obtained in April 2002 reportedly showed no evidence of 
diabetic neuropathy in the lower extremities.  The examiner 
noted that on examination there was no evidence of sciatica 
associated with the low back disability.  However, the 
veteran reported in his substantive appeal that the EMG 
findings may be inadequate as the EMG technician apparently 
had problems operating the testing device and had to "kick 
start his machine" before it would operate.  On remand, an 
orthopedic examiner should provide opinions, if appropriate, 
on the degree of disability associated with symptomatic 
flare-ups of the lumbar spine disability, and the veteran 
should be afforded a new EMG test to corroborate or rule out 
the findings obtained in April 2002.

The veteran has identified ongoing treatment with both 
military and VA medical facilities.  On remand, his most 
recent treatment records should be obtained.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).

Finally, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
a claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103A(g); 38 C.F.R. § 3.159(b)(1).  In a July 2003 letter, 
the RO notified the veteran of what was necessary to 
substantiate his claims for increased ratings and for 
hypertension on a direct basis.  However, he was not notified 
of what was necessary to substantiate his claim for secondary 
service connection for hypertension.  This must be 
accomplished on remand.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  Notify the veteran of (1) the information 
and evidence not of record that is necessary 
to substantiate the claim for service 
connection for hypertension, as secondary to 
a service-connected disability; (2) the 
information and evidence that VA will seek to 
obtain on his behalf; (3) the information or 
evidence that he is expected to provide; and 
(4) request or tell him to provide any 
evidence in his possession that pertains to 
the claim.   

2.  Contact the VA Medical Center in 
Phoenix, Arizona and the 56th Medical 
Group on Luke Air Force Base in Arizona, 
and request copies of the veteran's 
inpatient and outpatient treatment dated 
from November 2003 to the present time.  
All responses or evidence should be 
incorporated into the veteran's claim 
file.  

3.  After the completion of the above 
development, schedule the veteran for a 
VA renal examination to determine the 
existence and etiology of any current 
hypertension, and to determine the 
severity of the veteran's service-
connected renal disease.  The claims file 
must be made available to and reviewed by 
the doctor prior and pursuant to 
conduction of the examination.  All 
necessary tests should be conducted and 
the doctor should review the results of 
any testing prior to completion of the 
report.  

After a review of the medical evidence in 
the claims file, the doctor should answer 
the following questions:

Does the veteran currently suffer 
with hypertension?  
If so, is it at least as likely as 
not (i.e., a 50 percent probability 
or greater) that any current 
hypertension had its onset during 
active service or within the first 
post-service year?  Is the current 
hypertension in any way related to 
the veteran's active service?  
If not, is it at least as likely as 
not (i.e., a 50 percent probability 
or greater) that any current 
hypertension was caused or 
aggravated by the veteran's service-
connected diabetes mellitus and/or 
renal disease?  
The examiner should specifically 
report all symptomatology associated 
with the service-connected renal 
disease, to include albumin 
(albuminuria), casts, abnormal 
levels of red blood cells, edema, 
decreased kidney function, lethargy, 
weakness, anorexia, weight loss, 
limitation of exertion, and/or 
regular use of dialysis.
The doctor must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  In this regard, 
the examiner should specifically discuss: 
1) the service medical records dated from 
May to October 1991 that appear to show 
elevated high blood pressure readings and 
assessments of hypertension; and 2) the 
conflicting medical opinions expressed in 
the March/April 2002 VA compensation 
examination and the May 2002 VA 
outpatient record.

4.  If the veteran fails to report for 
his scheduled renal examination, then 
documentation should be obtained and 
associated with the claims file that 
shows that notice scheduling the 
examination was sent to his last known 
address.  Thereafter, the claims file 
should be referred to an appropriate 
medical specialist in order to provide 
the requested opinions regarding the 
etiology of any hypertension, based on a 
documented review of the claims file.

5.  Thereafter, schedule the veteran for a 
VA orthopedic/neurological examination to 
determine the severity of his service-
connected lumbar spine, left foot, and 
lower extremity neuropathy disorders.  

The claims file must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests, including x-rays if indicated, 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should obtain a new EMG test on 
the lower extremities in order to 
determine the existence and severity of 
any diabetic neuropathy or sciatica.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected lumbar spine spur 
deformity, left foot hallux valgus bunion 
deformity with hammertoe and arthritic 
changes, and diabetic peripheral 
neuropathy of the lower extremities.  The 
examiner should identify any orthopedic 
and neurological findings related to the 
service-connected disabilities and fully 
describe the extent and severity of those 
symptoms.  

The examiner should report the range of 
motion measurements for the lumbar spine 
and left foot in degrees.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the lumbar spine or left foot is used 
repeatedly.  All limitation of function 
must be identified by degrees of motion, if 
possible.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

Has the lumbar spine disability (lumbar 
spine spur formation) resulted in 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief?  Are there recurring attacks, 
with intermittent relief?

If sciatic neuropathy due to the lumbar 
spine exists, the examiner should also 
document the number of weeks, if any, 
during the past 12 months, that the 
veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician."

The examiner should determine whether the 
veteran currently suffers with symptoms of 
diabetic neuropathy associated with the 
lower extremities.  If so, in his or her 
best medical judgment and experience, are 
these symptoms best characterized as mild, 
moderate, moderately severe, or severe in 
degree?

Finally, the examiner should determine, 
based his or her best medical judgment and 
experience, whether the service-connected 
left foot hallux valgus bunion deformity 
with hammertoes and arthritic changes has 
resulted in an overall moderate, moderately 
severe, or severe loss of function of the 
left foot.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

6.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations (to include the September 
2002, September 2003, and June 2004 
regulatory revisions for rating the 
spine) and consideration of any 
additional information obtained.  If the 
decision with respect to any claim on 
appeal remains adverse to the veteran, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


